 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     DONALD E. MITCHELL, JR.,                              Case No.: 2:16-cv-00037-RFB-NJK
11
            Plaintiff(s),                                                 Order
12
     v.                                                            [Docket Nos. 95, 96]
13
     NEVADA DEPARTMENT OF
14   CORRECTIONS, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s filing seeking relief from the settlement reached by
17 the parties.   Docket No. 95.      Also pending before the Court is Defendants’ motion for
18 “clarification” of the terms reached in the settlement conference. Docket No. 96. Disputes
19 regarding settlements are generally resolved through the filing of a motion to enforce the
20 settlement. See, e.g., Pavon v. UPS, 2013 WL 3367567 (D. Nev. July 5, 2013). The parties’
21 dispute here is more properly resolved through the filing of a motion to enforce settlement.
22         Accordingly, both pending motions are DENIED without prejudice. Within 14 days of
23 the issuance of this order, Defendants shall file a motion to enforce settlement addressing the
24 applicable standards. That motion will be briefed and decided in the ordinary course.
25         IT IS SO ORDERED.
26         Dated: November 16, 2018
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge
                                                    1
